DETAILED ACTION
1.	 Claims 1- 19 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reason for allowance in addition to the teaching of claims 1, 8 and 14 as a whole, closest art of record failed to teach or suggest among other thing:
 “Fusing the first luminance information and the second luminance information, to obtain a contrast fusion image; obtaining first texture information and second texture information, wherein the first texture information is texture information of the visible light image, and the second texture information is texture information of the infrared light image; fusing the first texture information, the second texture information, and the contrast fusion image, to obtain a texture fusion image; obtaining a color fusion image based on the visible light image and the infrared light image; and fusing the texture fusion image and the color fusion image, to obtain a target image.

4.	Claims not specifically addressed are allowed because they are dependent of the allowed independent claims.

5.	Below   are references that teaches some limitations of the claim 1, but lacks the teaching of the limitations mentioned above: 
a. 	LIU et al., “Adaptive low-illumination visible image and infrared image fusion method”   CN106600572 A, disclosed: 
  	 The method comprises the steps: image preprocessing, NSCT transformation, frequency domain coefficient fusion and an NSCT inversion. The method mainly achieves the multi-scale decomposition of a bright image and an infrared visible image, extracts high-frequency components and low-frequency components, and selects different fusion rules to carry out the frequency domain fusion according to the characteristics of the high-frequency components and low-frequency components. The NSCT inversion part is mainly used for carrying out the multi-scale inversion of the obtained fusion high-frequency and low-frequency components, obtaining the gray scale image after fusion, then carrying out the weighting of the gray scale image after fusion and an original color visible image, and obtaining a color fusion image. The method can effectively keep more detail information of the original image, can improve the contrast and resolution of the fusion image (Abstract, Fig.1)

b. SUN YUE et al.,  “IMAGE FUSION METHOD AND SYSTEM, ELECTRONIC DEVICE, AND COMPUTER READABLE STORAGE MEDIUM”, WO2020051897A1, disclosed 
An image fusion method and system, an electronic device, and a computer readable storage medium, the method comprising: acquiring a chroma component, a low frequency component, and a high frequency component of a visible light image, and acquiring a low frequency component and a high frequency component of an infrared image (S102); by means of the low frequency component of the infrared image, performing enhancement processing on the chroma component of the visible light image and the low frequency component of the visible light image to obtain an enhanced chroma component and low frequency component (S104); fusing the high frequency component of the infrared image and the high frequency component of the visible light image to obtain a target high frequency component (S106); and combining the enhanced chroma component and low frequency component and the target high frequency 
C. 	HUANG ZHONGNING “Image fusion method and device thereof”, WO2019196539, disclosed: 
an image fusion method and device thereof, and the method comprises: converting a visible light image collected by image collection equipment into a red, green and blue RGB image, and converting a near-infrared image collected by the image collection equipment into a first brightness image; converting the RGB brightness image into a second brightness image, and performing near-infrared image fusion weight calculation according to the first brightness image to obtain a fusion weight graph of the near-infrared image; performing brightness fusion on the first brightness image and the second brightness image according to the fusion weight graph to obtain a brightness fusion image; and performing RGB fusion according to the second brightness image, the brightness fusion image and the RGB image to obtain a fused RGB image. According to the method, the brightness of the image in the low-illumination environment can be improved, the color information of the image is maintained, and the quality of the fused image is improved (Fig.1 Abstract).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on ((571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/Primary Examiner, Art Unit 2699